Examiner’s Amendment and Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Johnson on March 18, 2021.

The application has been amended as follows: 
12. (Currently Amended) A method performed by a computing system for determining a reserve resource supply for resource supply ("RS") elements in a resource supply system, each RS element having a capacity resource supply, the method comprising: 
determining a non-failure resource supply supplied by each RS element without a failed RS element; 
for each RS element, 4 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01 
determining a maximum failure resource supply supplied by that RS element when a RS element fails; and 
resource supply for that RS element based on the maximum failure resource supply and the non-failure resource supply supplied by that RS element; 
when the capacity resource supply of each RS element is greater than a sum of the non-failure resource supply and the reserve resource supply of that RS element, configuring the resource supply system in accordance with a first configuration having a hierarchy of RS elements in which some of the RS elements supply resources to other RS elements at least in part by changing connections between RS elements in the resource supply system, 
wherein a resource supply supplied by a RS element to a child RS element is a resource supply supplied by that child RS element divided by a number of RS elements that supply a resource supply to that child RS element, and 
wherein the resource supply system is a power distribution system, the method further comprising directing the power distribution system to reserve the reserve resource supply set for each RS element.

19. (Currently Amended) A method performed by a computing system for determining a reserve resource supply for resource supply ("RS") elements in a resource supply system, each RS element having a capacity resource supply, the method comprising: 
determining a non-failure resource supply supplied by each RS element without a failed RS element; 

determining a maximum failure resource supply supplied by that RS element when a RS element fails; and 
setting a reserve resource supply for that RS element based on the maximum failure resource supply and the non-failure resource supply supplied by that RS element; and 
when the capacity resource supply of each RS element is greater than a sum of the non-failure resource supply and the reserve resource supply of that RS element, configuring the resource supply system in accordance with a first configuration having a hierarchy of RS elements in which some of the RS elements supply resources to other RS elements at least in part by changing connections between RS elements in the resource supply system, 6 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01 
wherein a resource supply supplied by a RS element to a child consumption resource element is a resource supply consumed by that child consumption resource element divided by a number of RS elements that supply a resource supply to that child consumption resource element, and 
wherein the resource supply system is a power distribution system, the method further comprising directing the power distribution system to reserve the reserve resource supply set for each RS element.



one or more computer-readable storage media for storing computer-executable instructions for controlling the computing system to: 
access a non-failure resource supply supplied by each RS element without a failed RS element; and 
for each RS element, set a reserve resource supply for that RS element based on a maximum failure resource supply supplied by that RS element when a RS element fails and the non-failure resource supply supplied by that RS element; 
when the capacity resource supply of each RS element is greater than a sum of the non-failure resource supply and the reserve resource supply of that RS element, configure the resource supply system in 7 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01 accordance with the first configuration at least in part by changing connections between RS elements in the resource supply system,
wherein the computer-executable instructions further control the computing system to, for each RS element, designate that 
direct the resource supply system that supplies power to servers to reserve the reserve resource supply set for each RS element; and 
one or more processor for executing the computer-executable instructions stored in the one or more computer-readable storage media.

28. (Currently Amended) A computing system for determining a reserve resource supply for resource supply ("RS") elements in a resource supply system, wherein the resource supply system is a power distribution system, that can be configured in accordance with a number of different configurations, including a first configuration having a hierarchy of RS elements in which some of the RS elements supply resources to other RS elements, each RS element having a capacity resource supply, the computing system comprising: 
one or more computer-readable storage media for storing computer-executable instructions for controlling the computing system to: 8 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01 
access a non-failure resource supply supplied by each RS element without a failed RS element; and 
for each RS element, set a reserve resource supply for that RS element based on a maximum failure resource supply supplied by that RS element when a RS element fails and the non-failure resource supply supplied by that RS element; 

wherein the computer-executable instructions further control the computing system to, for each RS element, designate that RS element as failed and determine a failure resource supply supplied by each RS element when the designated RS element has failed; and 
direct the resource power distribution system to reserve the reserve resource supply set for each RS element; and 
one or more processor for executing the computer-executable instructions stored in the one or more computer-readable storage media.

Allowable Subject Matter
Claims 2-8, 10, 12, 14-19, 24, 26, 28, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2019/0004579 A1 (previously cited) discloses a power distribution network and managing power consumption.  US 2014/0208129 A1 (previously cited) discloses a primary power system and a reserve power system for a data center. The reserve power supplies power to two or more sets of computer systems. US 10,824,215 B2 ABB Data Centers 3D Configuration discloses software to create a customized low-voltage power distribution for a Data Center project.
With respect to claim 2, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a power distribution system that can be configured in accordance with a number of different configurations, including a first configuration having a hierarchy of PS elements in which some of the PS elements supply power to other PS elements, each PS element having a capacity power and determining a non-failure power supplied by each PS element when no PS element fails; for each PS element, designating that PS element as failed; and determining a failure power supplied by each PS element assuming that the designated PS element has failed; for each PS element, determining a maximum failure power supplied by that PS element; setting a reserve power for that PS element based on the maximum failure power and the non-failure power supplied by that PS element; and directing the power distribution system to reserve the reserve power set for each PS element.  The claimed invention is integrated into a power distribution system and has a practical application.  The method performed by the computing system directs the power distribution system to reserve power that is set for each PS element.  The computer system sets the reserve power and makes adjustments in real time without the need of an engineer.  Additionally, adequate reserve power will be available to handle any failure condition.  

With respect to claim 12, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, determining a non-failure resource supply supplied by each RS element without a failed RS element, wherein a resource supply supplied by a RS element to a child RS element is a resource supply supplied by that child RS element divided by a number of RS elements that supply a resource supply to 
With respect to claim 19, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, determining a non-failure resource supply supplied by each RS element without a failed RS element, wherein a resource supply supplied by a RS element to a child consumption resource element is a resource supply consumed by that child consumption resource element divided by a number of RS elements that supply a resource supply to that child consumption resource element; for each RS element,4 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01determining a maximum failure resource supply supplied by that RS element when a RS element fails; and setting a reserve supply for that RS element based on the maximum failure resource supply and the non-failure resource supply supplied by that RS element; and wherein the resource supply system is a power distribution system, the method further comprising directing the power distribution 
With respect to claim 24, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a computing system for determining a reserve resource supply for resource supply ("RS") elements in a resource supply system, wherein the resource supply system supplies power to servers, that can be configured in accordance with a number of different configurations, including a first configuration having a hierarchy of RS elements in which some of the RS elements supply resources to other RS elements, each RS element having a capacity resource supply, the computing system comprising: one or more computer-readable storage media for storing computer-executable instructions for controlling the computing system to: access a non-failure resource supply supplied by each RS element without a failed RS element; and for each RS element, set a reserve supply for that RS element based on a maximum failure resource supply supplied by that RS element when a RS element fails and the non-failure resource supply supplied by that RS element; and direct the resource supply system that supplies power to servers to reserve the reserve supply set for each RS element; and one or more processor for executing the computer-executable instructions stored in the one or more computer-readable storage media.  The claimed invention is integrated into a power supply system for servers and has a practical 
With respect to claim 28, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, a computing system for determining a reserve resource supply for resource supply ("RS") elements in a resource supply system, wherein the resource supply system is a power distribution system, that can be configured in accordance with a number of different configurations, including a first configuration having a hierarchy of RS elements in which some of the RS elements supply resources to other RS elements, each RS element having a capacity resource supply, the computing system comprising: one or more computer-readable storage media for storing computer-executable instructions for controlling the computing system to:8 151294363.1Application No.: 16/547,328Docket No.: 132965-8001.US01access a non-failure resource supply supplied by each RS element without a failed RS element; and for each RS element, set a reserve supply for that RS element based on a maximum failure resource supply supplied by that RS element when a RS element fails and the non-failure resource supply supplied by that RS element; wherein the computer-executable instructions further control the computing system to, for each RS element, designate that RS element as failed and determine a failure resource supply supplied by each RS element when the designated RS element has failed; and direct the resource power distribution system to reserve the reserve supply set for each RS element; and one or more processor for executing the computer-executable instructions stored in the one or more computer-readable storage media.  The claimed invention is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113